Citation Nr: 1828383	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  05-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee retropatellar pain syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee retropatellar pain syndrome, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for post-operative residuals, left malleolus (ankle) fracture, status post-open reduction and internal fixation, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left wrist strain, rated as noncompensable prior to February 6, 2017 and 10 percent disabling thereafter.

5.  Entitlement to an increased rating for cervical strain, rated as 10 percent disabling prior to March 12, 2008 and 20 percent disabling thereafter.

6.  Entitlement to an increased rating for lumbar strain with degenerative changes of the thoracic spine, rated at 10 percent disabling prior to February 21, 2012 and 20 percent disabling thereafter.

7.  Entitlement to an increased rating for a scar, residual, right thumb laceration, currently rated as noncompensable.


WITNESSES AT HEARING ON APPEAL

The Veteran, his daughter, and family friends


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from November 1990 to October 2003.  He also had a period of other than honorable service from June 1987 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter has a complex procedural history, but it was most recently before the Board in August 2017.  At that time, the Board remanded the issues on appeal to ensure the Veteran was provided notice of the most recent supplemental statement of the case.  The Agency of Original Jurisdiction (AOJ) complied with this remand directive in October 2017 and returned the matter to the Board.

The Veteran appeared at a hearing before the undersigned in September 2008.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded the issues on appeal so the AOJ could schedule the Veteran for new examinations in compliance with the holding in the U.S. Court of Appeals for Veterans Claims (Court) decision Correia v. McDonald, 28 Vet. App. 158 (2016).  VA provided new examinations in February 2017.  Subsequent to the new examinations and the Board's most recent remand in August 2017, the Court issued another precedential decision regarding the adequacy of VA joint examinations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In Sharp v. Shulkin, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she could not do so."  29 Vet. App. at 35.

Here, the February 2017 VA examination reports simply indicate an estimation of additional functional loss during flare-ups could not be provided without resorting to speculation because the examination was not conducted during a flare.  There is no indication the selected examiner considered the Veteran's lay reports when addressing additional functional loss during flare-ups, thereby making new examinations necessary.

The Board notes the Veteran filed his increased rating claim for a right thumb scar prior to the October 23, 2008 revision to criteria for rating scars; therefore, the Board must consider both the old and the new criteria in the Veteran's appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Under both sets of criteria, Diagnostic Code 7805 provides for ratings based on limitation of motion of the affected body part.  The February 2017 examiner reported the Veteran experiences persistent numbness of the thumb distal to his scar, but did not describe the functional effects of the numbness or address the possibility of limitation of function during flare-ups.  The Board finds a full joint examination of the right thumb is necessary to obtain the requisite findings in light of the case law noted above.

The Board acknowledges the Veteran appears to be incarcerated for the foreseeable future.  Nevertheless, incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Court has cautioned those who adjudicate claims of incarcerated veterans to be certain that VA tailors its assistance to the peculiar circumstances of confinement.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran's incarcerating facility to determine whether a VA examination is possible and, if so, whether the Veteran should be escorted to a VA medical facility or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-based providers contracted by VHA.  All efforts to arrange for examination must be documented in the claims file.

2.  If examination is possible, schedule the Veteran for new examinations to assess the functional impairment resulting from his service-connected cervical spine, thoracolumbar spine, left wrist, right knee, left knee, and left ankle disabilities, as well as a full joint examination to determine whether his service-connected right thumb scar results in any functional impairment of the right thumb and/or hand.

For each disability, the selected examiner must test range of motion of the pertinent joint, as well as any paired joint, in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must render specific findings as to whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner must also indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed inadequate reasoning for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.

3.  Readjudicate the issues on appeal based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

